Citation Nr: 0328772	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-08 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to residuals of a shell fragment wound 
of the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel



INTRODUCTION

The veteran had active service from March 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  That decision denied service 
connection for a left knee disorder, claimed as secondary to 
a service-connected left lower leg disorder.

In October 2000, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  In March 
2001, the Board remanded the veteran's claim for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show a nexus 
between arthritis of the left knee and the veteran's service-
connected residuals of a shell fragment wound of the left 
lower leg.


CONCLUSION OF LAW

A left knee disorder is not proximately due to or the result 
of residuals of a shell fragment wound of the left lower leg.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
assess the nature and etiology of his claimed disorder.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2003 
supplemental statement of the case (SSOC).  See 38 U.S.C.A. 
§ 5103A (West 2002).  In this issuance, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
The RO also cited to the provisions of 38 C.F.R. § 3.159 
(2002), indicating that the VA would obtain all identifiable 
medical records (providing that the veteran provided signed 
releases, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform the veteran that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).

II.  Factual Background

Service personnel records note that the veteran was wounded 
in December 1968 in combat.  Service medical records do not 
include records developed in association with the left lower 
leg scar wound and are otherwise silent with regard to 
treatment for any complaints related to the left knee or left 
lower leg.

A May 1973 VA examination report noted a well-healed, faint 
scar located directly over the proximal portion of the head 
of the left fibula.  The examiner could not palpate any 
retained metallic foreign body beneath the scar.  On 
examination, the veteran's left knee was normal.  X-rays 
taken in conjunction with the VA examination were interpreted 
to reveal that there were no retained metallic foreign 
bodies.  The diagnosis was scar, lateral aspect, proximal 
left lower leg.

A July 1973 rating decision granted service connection for a 
scar of the left lower leg, and assigned an initial 
noncompensable rating.  The veteran's rating for this 
service-connected scar had remained noncompensable since that 
time.

A June 1998 private treatment note indicated that the veteran 
complained of pain and limited range of motion in the left 
knee.  The veteran denied recent injury, but reported a 
shrapnel injury to the knee approximately 30 years prior, 
which occurred in Vietnam.  X-rays revealed a possibly 
metallic foreign body, which was very small in the soft 
tissue of the left knee.  Some mild degenerative changes were 
also noted.  The diagnoses were Baker's cyst of the left 
knee, and mild to moderate degenerative arthritis of the left 
knee.

A September 1999 private treatment note indicated that the 
veteran complained of pain in the left knee for the past two 
weeks.  The veteran reported that he had knee pain on and off 
over the past years, which he related to an injury sustained 
in Vietnam.  The diagnosis was chronic left knee pain 
"possibly secondary to an old injury."

A September 1999 VA examination report noted that the claims 
file was not reviewed.  The diagnoses were shell fragment 
scar of the left lateral leg in the vicinity of the knee and 
degenerative arthritis of the left knee.  The examiner stated 
that, in his opinion, "the wound in the vicinity of the 
lateral aspect of the left knee would not be the cause of the 
degenerative arthritis of the left knee.  The veteran's 
obesity is more likely a cause of the degenerative arthritis.  
Regardless, however, the shell fragment wound is not 
logically the cause of this arthritic change."

The veteran testified before a hearing officer at a hearing 
held at the RO in December 1999.  The veteran reported pain, 
instability and swelling in his left knee.  He testified that 
his private physician told him that his left knee problems 
were a result of his left leg injury.

A June 2000 private treatment note reported that the veteran 
complained of bilateral knee pain, which had been 
progressively increasing.  X-rays showed that the knees were 
negative for acute bony injury bilaterally.  The diagnosis 
was bilateral patellofemoral chondromalacia with possible 
meniscal injuries.

The veteran testified before a Veterans Law Judge at a 
videoconference hearing held in October 2000.  The veteran 
reported that he first began to have problems with his left 
knee in 1972.  He stated that it continued to get worse over 
the years.  He testified that his private physician had seen 
some metal fragments in the knee in an x-ray taken two years 
prior.  The veteran indicated that he had always been heavy, 
but on occasions where he lost weight his left knee was still 
painful.  The veteran testified that he had had a metal 
fragment in his knee initially, which had worked its way out 
of his knee about 8 years after the initial injury.

In an October 2000 statement, the veteran's representative 
disputed the September 1999 VA examination opinion, which 
stated that the veteran's left knee arthritis was due to 
"obesity."  The veteran's representative contended that the 
record did not contain complaints, symptomatology or 
references to the right knee, which would also be affected if 
obesity were the cause of the veteran's left knee disorder.

An August 2000 note from the Little Rock VAMC stated that 
there was no record of treatment in the 1970s for the 
veteran.

A September 2001 VA examination report noted that the 
examiner reviewed the claims folder and a copy of the Board 
remand.  In addition, the examiner noted that he reviewed the 
September 1999 VA examination report.  The veteran reported 
injuring his left leg in Vietnam in 1968.  He stated that two 
years after the injury he fell irritation in his left knee 
and "scratched out a small piece of metal."  The diagnoses 
were residuals of a shrapnel injury to the skin of the left 
leg adjacent to the left knee and degenerative arthritis of 
the left knee.  The examiner stated his opinion that the 
veteran's service-connected left knee injury was a 
"superficial skin injury adjacent to the left knee.  There 
was no metal in the knee, and it has not been demonstrated 
previously on x-ray to involve the knee joint."  The 
examiner went on to indicate that "a much more likely 
explanation for degenerative joint disease involving the left 
knee is [the veteran's] weight problem."  The examiner 
concluded by reaffirming that he did "not think that the 
superficial shrapnel injury has anything to do etiologically 
with the development of degenerative arthritis involving the 
left knee."

A January 2002 VA treatment note indicated that the veteran 
reported that his left knee pain was the result of an old 
injury from service.  The diagnosis was osteoarthritis of the 
left knee.

A January 2003 VA treatment note stated that the veteran 
sustained a shrapnel wound to his left knee in Vietnam, and 
had knee pain intermittently ever since.  X-rays taken that 
day showed reasonable joint maintenance, both medially and 
laterally, with some patellofemoral arthritis.

An April 2003 VA examination report noted that the examiner 
reviewed the claims folder and a copy of the Board remand.  
The veteran reported that he injured his knee in Vietnam, but 
sought no treatment at that time.  He indicated that, after 
discharge, some metal fragments worked their way out of his 
knee.  X-rays taken in conjunction with the examination 
showed no evidence of any metallic fragments in either knee.  
He did have moderate degenerative joint disease of both 
knees, primarily in the medial femoral tibial compartments.  
The degree of arthritis appeared to be equal in both knees.  
The diagnosis was bilateral degenerative joint disease, 
consistent with advancing age and obesity.  The examiner 
stated that "the current disability does not appear to be 
caused by circumstances of the veteran's combat service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to include service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the grant of service 
connection for a left knee disorder, claimed as secondary to 
service-connected residuals of a shell fragment wound of the 
left lower leg.  The reasons follow:

The Board notes the September 1999 private treatment note 
indicating that the veteran's chronic left knee pain was 
"possibly secondary to an old injury."  Such a statement, 
however, is speculative in terms of the actual language and 
key word choices used in offering such an observation.  
Moreover, there is no indication of such an observation 
having been offered in conjunction with an informed review of 
the claims folder.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  

The veteran has been afforded three separate VA examinations.  
All three examiners attributed the veteran's diagnosed 
arthritis of the left knee to factors inclusive of his age 
and weight.  In addition, all three opinions affirmatively 
denied an etiological relationship between the veteran's 
shrapnel wound and his current left knee disorder. The Board 
is aware that the September 1999 VA examiner did not have 
access to the veteran's claims folder.  However, both the 
September 2001 and the April 2003 VA examiners reviewed both 
the veteran's claims file and a copy of the Board's March 
2001 remand instructions.  The Board accords these medical 
opinions high probative value, as the examiners did not 
merely make a conclusion, but stated the bases for the 
conclusion-that there was no relationship between the two 
disabilities.  Reasoning included, in the most recent VA 
examination, an observation to the effect that arthritic 
changes were essentially the same in both knees.

The Board is aware of the veteran's testimony concerning his 
view that there is a relationship between the two 
disabilities at issue.  However, as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of his current diagnosis are not competent to 
establish a nexus between the left knee disorder and his 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  If the veteran's assertion is based on his 
recollection that his private physician told him his left 
knee disorder was probably related to his shrapnel wound, the 
Board notes that the Court has found that "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, the 
veteran's report of what was purportedly told to him by a 
doctor may not constitute competent medical evidence to 
establish a nexus between the diagnosis of degenerative 
arthritis of the left knee and the service-connected 
residuals of a shrapnel wound to the left lower extremity.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a left knee disorder claimed as 
secondary to service-connected residuals of a shell fragment 
wound of the left lower leg, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left knee disorder, 
claimed as secondary to residuals of a shell fragment wound 
of the left lower leg is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



